Citation Nr: 1410946	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-48 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the thoracolumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to August 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which originally had jurisdiction over this appeal, and Wichita, Kansas, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

This case was before the Board and remanded in May 2012 for further development.

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the service-connected DDD of the thoracolumbar spine has been manifested by pain, and a combined ROM, at worst, of 230 degrees in 2007, with full ROM resulting in combined 240 degrees in 2012.  Moreover, the Veteran is without muscle spasm or guarding severe enough to result in abnormal gait or abnormal spine contour, and no incapacitating episodes due to the disc disease are shown.  For the entire initial rating period on appeal, a separate and distinct neurological disability due to the thoracolumbar spine DDD is not shown. 

2.  For the entire initial rating period on appeal, the service-connected DJD of the right knee has been manifested by flexion limited to, at worst, 110 degrees after five repetitions in 2007, with full ROM in 2012 without objective evidence of pain or functional loss and without limitation of extension or instability.  Right knee extension (passive), at its worst, has been shown to 6 degrees.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the criteria for the assignment of an initial disability evaluation in excess of 10 percent for the service-connected DDD of the thoracolumbar spine have not been met.  38 U.S.C.A. §§1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5235-5243 (2013).  

2.  For the entire initial rating period on appeal, the criteria for the assignment of an initial disability evaluation in excess of 10 percent for the service-connected DJD of the right knee have not been met.  38 U.S.C.A. §§1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003-5260 (2013).  

3.  A separate noncompensable evaluation during the entire initial appeal period for tight knee limitation of extension is warranted.  38 U.S.C.A. §§1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003-5261 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by a letter issued shortly after the Veteran filed a claim for benefits in April 2007.  The VCAA letter informed the Veteran of the evidence and information needed to substantiate a claim for service connection and informed the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf. VA informed the Veteran it had to obtain any records held by any federal agency.  The letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the 2007 letter explained the type of evidence necessary to establish service connection and the type of evidence necessary to establish a disability rating and effective date for the claims on appeal.   

The Veteran's appeal for higher initial ratings for the lumbar spine disability and right knee disability arises from his disagreement with the initial evaluation following the grant of service connection.  VCAA notice regarding the service connection claim was furnished to the Veteran in 2007 as described above.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2013) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In the present case, service treatment records (STRs), private treatment records, VA treatment records, and the Veteran's statements have been obtained and associated with the claims file.  

Further, VA provided an examination in June 2012 to obtain medical evidence as to the current severity of the lumbar spine and right knee disabilities.  The examination is adequate because the examination was performed by a medical professional and was based on a solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner considered the Veteran's reported medical history and lay statements concerning the claimed disorders.  The VA examiner described the symptoms and manifestations due to the lumbar spine and right knee disabilities, including range of motion (ROM) of the thoracolumbar spine and the right knee.  The VA examiner reported whether the disabilities caused functional impairment or functional limitation including additional limitation of ROM.  The examination report is accurate and fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claims and VA met its duty to assist the Veteran.  

Disability Rating Criteria - In General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7 (2013).  The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting a distinction between claims stemming from an original rating versus increased rating).  

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. 308-09; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2) (2013).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2013).  

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional ROM loss due to any weakened movement, excess fatigability, or incoordination.  The Court has also noted that, when rating spine disabilities, the Board must discuss any additional limitation of motion that a veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

Under 38 C.F.R. § 4.59 (2013), with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); VAOPGCPREC 9-98.  Pursuant to 38 C.F.R. § 4.59 (2013), painful motion should be considered limited motion, even though a ROM may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Board had failed to address painful motion and the applicability of 
38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  

The Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf.  Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 
8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Under DC 5003, a maximum rating of 10 percent is provided for degenerative arthritis of a major joint or group of minor joints that is established by X-ray findings with pain and noncompensable limitation of motion; therefore, in this case, as the Veteran's lumbar spine disability (arthritis) is already rated 10 percent disabling, a higher rating is not possible under DC 5003.  Higher ratings are only possible under specific codes that rate on limitation of motion.  DC 5003 directs that higher ratings based on limitation of motion are possible under specific DCs that rate limitation of motion of the joint involved, and that any ratings assigned under these DCs on the basis of limitation of motion cannot be combined with the 10 percent rating for arthritis under DC 5003.  38 C.F.R. § 4.71a (2013).  

Laws and Regulations

Thoracolumbar Spine

DC 5235, Vertebral fracture or dislocation; DC 5236, Sacroiliac injury and weakness; DC 5237, Lumbosacral or cervical strain; DC 5238, Spinal stenosis; DC 5239, Spondylolisthesis or segmental instability; DC 5240, Ankylosing spondylitis; DC 5241, Spinal fusion; and DC 5242, Degenerative arthritis of the spine are rated under the following General Rating Formula for Diseases and Injuries of the Spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined ROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2013).  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the ROM is normal for that individual will be accepted.  

Note (4): Round each ROM measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2013).  

DC 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2013).  

Under DC 5243, a 10 percent rating is warranted for when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  DC 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2013).  

Right Knee

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a (2013), DC 5260 (2013).  

Evaluations for limitation of knee extension are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a (2013), DC 5261 (2013).  

Normal ROM of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71 (2013), Plate II (2013).  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability.  

As noted, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703 -04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  The combined evaluation for the affected leg, however, cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2013).  

Lumbar Spine Rating Analysis

The Veteran contends that he is entitled to a higher initial rating than 10 percent for lumbar spine disability.  The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for the service-connected lumbar spine disability for the entire appeal period.  The evidence shows that, for the entire initial rating period on appeal, the service-connected lumbar spine disability has been manifested by stiffness and pain; there was slight decreased ROM in 2007 but full ROM in 2012.  This symptomatology is contemplated in the 10 percent disability rating under either DC 5003 or the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a (2013).  

Service connection was established for DDD of the thoracolumbar spine (claimed as T-spine intervertebral disc degeneration, also claimed as L spine/right hip (lumbago) and pelvic tilt) in a January 2008 rating decision.  Review of the evidence of record included a June 2007 VA examination.  At that time, the Veteran reported pain in the lower spine and right posterior hip that had worsened over time.  He denied radicular symptoms.  He said that his back popped and hurt on a recurring basis.  He said that he was unable to run and that most heavy weight bearing activity caused pain.  He denied other significant functional limitations at work or home due to his back complaints.  The examiner noted that the Veteran had a normal posture and gait with no evidence of kyphosis, lordosis, or significant scoliosis.  Straight leg raise testing was normal bilaterally.  

ROM testing of the thoracolumbar spine was accomplished.  (Measurements are reported to the nearest five degrees.)  Normal forward flexion is from 0-90 degrees.  The Veteran showed active forward flexion ROM from 0-90 degrees with passive ROM from 0-90 degrees and 0-90 after 5 repetitions.  Lumbar spine extension is normal at 0-30 degrees.  The Veteran's passive extension was from 0-30 degrees, and after 5 repetitions, extension was from 0-25 degrees.  Left and right lateral flexion are normal from 0-30 degrees.  The Veteran showed active left lateral flexion from 0- 30 degrees and passive left lateral flexion from 0-30 degrees.  After 5 repetitions, left lateral flexion was from 0-30 degrees.  On the right, active lateral flexion was from 0-30 degrees.  Passive right lateral flexion was from 0-30 degrees, and after 5 repetitions, ROM was from 0-25 degrees.  Normal rotation, bilaterally, is from 0-30 degrees.  The Veteran's active rotation was from 0-25 degrees.  Passive ROM was from 0-30 degrees, and after 5 repetitions, left rotation was from 0-25 degrees.  On the right, active rotation was from 0-25 degrees with passive rotation of  0-25 degrees.  Right rotation was from 0-20 degrees after 5 repetitions.  

The examiner reported all ROM was limited by pain.  As noted earlier, normal combined ROM of the thoracolumbar spine is 240 degrees.  In this case, the Veteran's active  combined ROM was limited to 230 degrees and passive combined ROM was limited to 240 degrees.  He was diagnosed with multi-level DDD of the lumbar spine with disk bulges at L3-L4 through L5-S1 and mild right forminal narrowing at L4-L5.  

In a January 2008 statement, the Veteran said that he was unable to sit for more than 10 to 20 minutes due to pain.  Walking also caused pain.  

Private records submitted include magnetic resonance imaging (MRI) of the spine from April 2008 which showed multiple levels of DDD without evidence of significant spinal stenosis in the neuroforaminal encroachment.  There were hypertrophic facet degenerative changes in the right side of L4-L5 and atypical appearance with some associated bone marrow edema.  Private records show that he continued to be seen for back complaints in 2008.  In December 2008, it was noted that as a result of a previous injection and physical therapy, the Veteran had seen an overall 50 to 60 percent reduction in his symptoms.  He still had some pain and soreness of the right superior medial gluteal area with sitting for lengthy periods but was otherwise improved.  

In February 2010, the Veteran was seen for low back and right knee complaints by a private physician.  The Veteran related that his mobility was extremely limited due to right knee pain with associated hip and ankle discomfort.  Any attempts to ambulate over 100 yards resulted in joint swelling and pain.  He had had a couple of sacroiliac injections for his secondary low back complaints.  He did well for about a week after the first injection, and then had recurrence of pain.  A second injection was not helpful.  

Additional VA examination was conducted in June 2012.  At that time, the Veteran reported that he experienced back pain on a daily basis.  His back was especially stiff in the mornings.  His pain increased the more that he sat.  He did not have spasms.  At worst, his pain was a 6 or 7 out of 10.  On most days, it was a 1 to a 2.  He had not had incapacitating episodes the last 3 years but prior to that, he would lie down on the weekends.  

ROM testing showed flexion to 90 degrees, with extension to 30 degrees.  Bilateral lateral rotation was to 30 degrees and bilateral rotation was to 30 degrees, without objective evidence of pain during active ROM.  Following repetitions, there were no changes in ROM measurements.  This is within normal limits (combined ROM of 240 degrees).  There was no functional loss and/or functional impairment of the thoracolumbar spine, no localized tenderness or pain to palpation, no guarding or muscle spasm, and no radicular pain or other symptoms of radiculopathy.  The Veteran described the functional impact as he could not sit in a normal work chair for longer than 20 minutes.  

The Board has considered the Veteran's reports of pain with motion and increased pain with prolonged sitting.  The June 2007 VA examination found ROM limited to no more than 230 degrees.  Even considering pain on motion, the flexion to 90 degrees and combined ROM are well within the range of manifestations rated as 10 percent disabling in the General Rating Formula.  The June 2012 VA examination report indicates that active ROM was essentially normal, there was no evidence of additional limitation of motion with repetition, and there was no evidence of any additional limitation of motion due to pain, weakness, lack of endurance, or incoordination.  The Board has fully considered and weighed the Veteran's reports of back pain with prolonged sitting, and applied the rating principles at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, but finds that, even fully considering such factors, the pain does not limit motion to the higher 20 percent rating under DC 5237 (lumbosacral strain) or DC 5242 (DJD of the spine).  The weight of the competent and credible evidence establishes that any additional limitations of motion of the lumbar spine due to pain have been considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca at 206-07.  

Further, during the June 2012 VA examination, the Veteran denied having any incapacitating episodes due to the lumbar spine disability.  The VA examination report indicates that coordination was normal, and there was normal function and motor strength in both lower extremities.  There was no gross deformity, swelling, or muscle atrophy.  There was also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  As such, the criteria for the assignment of a 20 percent disability rating have not been met or more nearly approximated based upon the established criteria for range of motion of the lumbar spine for the initial period of the appeal.  38 C.F.R. §§ 4.3, 4.7 (2013).  

In sum, the evidence does not show that any of the 20 percent rating criteria are met or more nearly approximated, namely, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or incapacitating episodes.  As such, the criteria for the assignment of a 20 percent disability rating have not been met or more nearly approximated based upon the established criteria for range of motion of the thoracolumbar spine for the period of the appeal.  38 C.F.R. §§ 4.3, 4.7 (2013).  

A rating in excess of 10 percent is also not warranted for the lumbar spine disability under the provisions of DC 5243 (intervertebral disc syndrome).  The preponderance of the evidence establishes that the service-connected lumbar spine disability is not manifested by intervertebral disc syndrome productive of incapacitating episodes having a total duration of at least two weeks during the past 12 months.  The June 2012 VA examination report revealed no incapacitation due to the lumbar spine disability.  The evidence does not indicate that any physician prescribed bed rest or incapacitation.  Physician-prescribed bed rest is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, DC 5243, Note 1.  For these reasons, the Board also finds that a disability evaluation in excess of 10 percent for the lumbar spine disability is not warranted under DC 5243.  38 C.F.R. § 4.71a (2013).  

Additionally, the Rating Schedule provides that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note 1 (2013).  

Upon review of the record, the Board notes that the Veteran said that his back pain was to the right of the spine when it was intensified (as when sitting in a chair for too long).  Neurological examination in 2012 was negative, and the examiner specifically noted that there were no radicular symptoms associated with the Veteran's low back condition.  

For these reasons, and upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the credible and probative evidence demonstrates that the Veteran does not have radiculopathy of the lower extremities, numbness, or paresthesias.  A separate neurological disability has not been diagnosed.  For these reasons, the Board finds that the evidence does not establish that the service-connected lumbar spine disability is productive of a separate and distinct neurological disability, and a separate rating under the pertinent neurological rating criteria is not warranted.  

Right Knee Rating Analysis

The Veteran also contends that he is entitled to a higher initial rating than 10 percent for his right knee disability.  The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for the service-connected DJD of the right knee for the entire appeal period based on limitation of flexion and painful motion.  The evidence shows that, for the entire initial rating period on appeal, the service-connected right knee disability has been manifested by stiffness and pain.  There was slight decreased ROM in 2007, but this symptomatology is contemplated in the 10 percent disability rating under DC 5260.  38 C.F.R. § 4.71a, DCs 5256-5263 (2013).  

Review of the record reflects that service connection was established for DJD of the right knee in a January 2008 rating decision, evaluated as 10 percent disabling based on painful limited motion under DCs 5003-5260, effective September 1, 2007.  When examined by VA in June 2007, there was no tenderness on palpation.  Repeated movement did not significantly reduce ROM but did cause pain in the right knee.  McMurray's and Lachman's tests, as well as anterior and posterior drawer signs, were negative/normal in the right knee.  There was no effusion or obvious deformity.  

Right knee flexion is normal at 140 degrees.  The Veteran showed active right knee flexion of 113 degrees with passive ROM to 119 degrees.  After 5 repetitions, ROM was to 110 degrees.  Right knee extension is normal to 0 degrees.  The Veteran showed +4 degrees of active extension, with passive ROM to +6, and ROM after 5 repetitions to +3 degrees.  Right knee pain was an 8-9 out of 10.  

Private MRI of the right knee in August 2008 showed a complex tear in the posterior horn of the medial meniscus with associated degenerative tears in the posterior horn and body of the medial meniscus.  There were prominent articular abnormalities associated with osteochondral abnormalities in the medial femoral condyle and the medial and lateral tibial plateau.  The irregularity of the overlying articular cartilage suggested articular cartilage tears.  There was evidence of an old injury to the posterior cruciate ligament.  The anterior cruciate ligament appeared to be deficient, and there was redundancy of the medial collateral ligament.  

A private report from January 2009 showed that the Veteran was unable to walk very far due to right knee complaints.  ROM was from 0 to 120 degrees.  There was severe reproduction of medial right knee pain with flexion.  There was medial joint line tenderness.  There was only mild patellofemoral compression tenderness.  There was crepitation in the medial aspect of the joint on ROM.  The collateral ligaments were stable, and Lachman's test was Grade I with a firm endpoint.  

X-rays of the right knee from December 2008 showed complete loss of joint space in the medial compartment.  The patellofemoral compartment showed a small degenerative bone spur at the superior pole of the patella.  Recent (2008) MRI scan (as already summarized) was also reviewed.  The assessment was severe tricompartmental post-traumatic arthrosis with articular cartilage damage all three compartment (medial, lateral, and patello-femoral) with deficiency of the anterior cruciate ligament and near complete absence of the medial meniscus.  Recommendations were for treatment with non-steroidal inflammatory drugs and intra-articular injections (such as steroid or viscosupplementation agents).  It was noted that he would even be considered for a total joint replacement candidate at this point.  The Veteran saw this same private physician in February 2010.  At that time, the Veteran said that his mobility was extremely limited due to his right knee pain with associated hip and ankle discomfort.  Any attempts to ambulate over 100 yards resulted in joint swelling and pain.  There was also secondary low back discomfort.  The examiner noted that the Veteran's arthrosis in the right knee was severe enough to make him a candidate for a total knee arthroplasty.  

Additional VA examination was conducted in June 2012.  The Veteran said that his right knee pain was constant (approximately a 4 out of 10) and that it progressed throughout the day.  The knee felt best in the morning and progressively worsened.  He was only comfortable for about 20 minutes when sitting as his knee stiffened.  He took Motrin on occasion and iced the knee about once per month.  He did not have flare-ups which impacted the function of the right knee.  ROM of the right knee upon flexion was to 140 degrees and extension to 0 degrees.  There was no objective evidence of painful motion..  There was no instability and no additional limitation in ROM after repetitive use testing.  X-ray was consistent with mild degenerative osteoarthrosis involving the medial and patellofemoral compartments.  

As noted above, arthritis is evaluated based on limitation of motion of the joint affected.  The Veteran's DJD of the right knee has been evaluated as 10 percent disabling based on limitation of flexion under DC 5260.  Here, at worst, the Veteran's right knee flexion was limited to 110 (after five repetitions) in 2007.  Active extension was to +4 degrees, reduced to 3 degrees after repetitions.  His right knee complaints subsequently continued as evidenced by MRI in late 2008 and report in 2009.  No ROM testing results were provided.  When examined by VA in 2012, his right knee ROM was essentially normal, and there was no instability.  The right knee was not additional limited by weakness, fatigue, and lack of endurance or incoordination after repetitive use.  There were no flare-ups.  Hence, even when considering symptoms of pain, as well as symptoms consistent with crepitus, these have not been shown to reduce function of the right knee to the degree contemplated for a 20 percent rating under DC 5260.  At no point has there been credible evidence that there has been the functional equivalent of limitation of flexion to 30 degrees or more due to any factor.  As such, an initial rating higher than 10 percent for DJD of the right knee based on limitation of flexion with pain is not warranted.  

The Board finds that a separate noncompensable rating for limitation of extension is warranted during the entire appeal period.  On examination in 2007, passive extension was limited to +6 degrees.  As limitation of extension of 5 degrees warrants a noncompensable rating, the basis for a separate noncompensable evaluation is shown.  Without limitation of extension to 10 degrees, a 10 percent rating is not warranted.  The Board has also considered other potentially applicable DCs.  As regards the right knee, the Veteran does not have a dislocated or absent semilunar cartilage, nor has any subluxation or lateral instability been shown.  Accordingly, a separate compensable rating under DCs 5257, 5258, or 5259 is not warranted for the right knee.  

Final Considerations as to the Lumbar Spine and Right Knee Disorders

The Board has also considered whether referral for extraschedular ratings is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

The weight of the credible evidence establishes that the Veteran's spine and right knee symptoms do not more closely approximate the criteria for higher ratings or additional separate ratings.  See 38 C.F.R. § 4.7 (2013).  Moreover, there have been no periods of time, since the effective date of service connection, during which the above disabilities have been more disabling than currently rated, and thus higher "staged ratings" are not warranted.  As the preponderance of the evidence is against the claims for higher ratings other than as granted herein (separate noncompensable rating for right knee extension), the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert, supra.  


ORDER

Entitlement to an initial rating in excess of 10 percent for DDD of the thoracolumbar spine is denied.  

Entitlement to an initial rating in excess of 10 percent for DJD of the right knee based on painful flexion is denied.  

A separate initial noncompensable rating for DJD of the right knee based on limitation of extension is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


